 


114 SRES 403 ATS: Designating the week beginning April 24, 2016 as “National Industrial Assessment Center Week” in celebration of the 40th anniversary of Industrial Assessment Centers.
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
114th CONGRESS 
2d Session 
S. RES. 403 
IN THE SENATE OF THE UNITED STATES 
 
March 17, 2016 
Mrs. Shaheen (for herself, Mr. Alexander, Mr. Coons, Mr. Markey, Mr. Bennet, Ms. Baldwin, Mr. Donnelly, Ms. Warren, Mr. Brown, Mr. Portman, Mrs. Feinstein, Mr. Peters, Mr. Carper, Mr. Gardner, Ms. Stabenow, and Mr. Toomey) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
May 16, 2016 
Committee discharged; considered and agreed to 
 
RESOLUTION 
Designating the week beginning April 24, 2016 as National Industrial Assessment Center Week in celebration of the 40th anniversary of Industrial Assessment Centers. 
 
 
Whereas Industrial Assessment Centers (IACs) are university-led programs funded by the Department of Energy that provide energy efficiency assessments to small- and medium-sized manufacturing enterprises in the United States for improving energy efficiency and reducing water usage and waste;  Whereas IACs increase the energy efficiency, productivity, sustainability, and competitiveness of manufacturers in the United States;  
Whereas, since the inception of the IAC program in 1976, IACs have conducted more than 16,000 assessments at manufacturing plants across the United States;  Whereas the assessments conducted by IACs have saved an estimated 76,000,000,000,000 British thermal units, a quantity equivalent to meeting the energy needs of almost 1,400,000 homes in the United States;  
Whereas IACs have saved participating manufacturers more than $1,000,000,000 in energy costs;  Whereas an estimated 6,000,000 metric tons of carbon dioxide emissions have been avoided due to IAC assessments, a quantity equivalent to the emissions from more than 1,200,000 cars;  
Whereas the IAC program equips undergraduate and graduate university students with the skills to conduct energy audits, improving workforce training and cultivating the next generation of energy engineers;  Whereas more than 3,000 students have graduated from the IAC program, with more than 60 percent continuing on to pursue careers in energy-related fields; and  
Whereas 2016 marks the 40th anniversary of the IAC program: Now, therefore, be it   That the Senate— 
(1)designates the week beginning April 24, 2016 as National Industrial Assessment Center Week; and  (2)calls on the people of the United States to observe National Industrial Assessment Center Week with appropriate programs, ceremonies, and activities.  
 
